Detailed Action
This is a non-final Office action in response to communications received on 1/15/2020.  Claims 1-10 were amended via preliminary amendment. Claim 11 was canceled vie preliminary amendment. Claims 11-21 were added via preliminary amendment. Claims 1-10 and 12-21 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 1/15/2020 are acknowledged.

Preliminary Amendment
Preliminary amendment, filed 1/15/2020, is recognized.

Foreign Priority
Provisional application priority filing date of 1/15/2019 is recognized.

Examiner Note
Examiner interprets the platform as recited in claim 9 to be equivalent to a system, according to the specification on page 2, lines 6-7 “…the present invention provides a method and system, preferably in the form of a platform…”. This interpretation is used for 112f considerations.


Claim Objections
Claims 1-3 and 8-10 are objected to because of the following informalities:  
Regarding claim 1, the claim recites “uploading the data with the object as challenge to the platform”, however, there is no previous mention of “an object” in the claim or any preceding claim. For purposes of examination, Examiner interprets “the object” to refer to “problems” which was amended via preliminary amendment to replace the previous mention of “objects”.
Regarding claims 2 and 3, the claims recite language such as “preferably encrypted” and “preferably determined in a smart contract”. This language does not necessarily require that the encryption nor the determination in a smart contract occur. Examiner recommends correcting the claims to recite the limitations in such a way that the encryption and the determination in a smart contract do occur.
Regarding claim 8, the claim recites “any one of the solution providers transfers the corresponding algorithm to the storage”, however, there is no previous mention of “a storage” in the claim or any preceding claim. Examiner recommends correcting the claim to recite “any one of the solution providers transfers the corresponding algorithm to a storage”.
Regarding claim 9, the claim recites “providing solutions to said problems and for verifying the provided solutions”, however, there is no previous mention of “problems” in the claim or any preceding claim. For purposes of examination, Examiner interprets “said problems” to refer to “objects” previously recited in the claim.
Regarding claim 10, the claim recites “providing solutions to said problems and for verifying the provided solutions”, however, there is no previous mention of “problems” in the claim or any preceding claim. For purposes of examination, Examiner interprets “said problems” to refer to “objects” previously recited in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “A platform for offering data with objects to be performed on the basis of said data, for providing solutions to said problems and for verifying the provided solutions” in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 9, the claims recite a “A platform for offering data with objects to be performed on the basis of said data, for providing solutions to said problems and for verifying the provided solutions” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the “decrypting” function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9-10, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2017/098519 A1), further in view of Ebrahimi (US 2016/0328713 A1).
 Regarding claim 1, Patel teaches the limitations of claim 1 substantially as follows:
A method for offering data with problems to be performed on the basis of said data, providing solutions to said problems and verifying the provided solutions, the method comprising the steps: (Patel; Page 6, Lines 23-28; Page 7, Lines 22-28: A buyer may mark an invoice tracked on a blockchain (i.e. data to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. with problems) between two parties is calculated off chain, the result of the calculation is (i.e. providing solutions to said problems) is stored in the smart contract using a blockchain transaction, the blockchain instance/node verifies that the result matches (i.e. verifying the provided solution))
- providing a digital platform; (Patel; Page 4, Lines 14-16: a smart contract invoice, as well as associated payments, may be tracked on a private blockchain (i.e. digital platform))
- uploading the data with the object as challenge to the platform; (Patel; Page 6, Lines 23-28: A buyer may mark an invoice tracked on a blockchain (i.e. data to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. with the object as challenge) between two parties is calculated off chain)
- uploading a smart contract relating to said challenge to the platform; (Patel; Page 6, Lines 11-15 & 23-28: A buyer may mark a smart contract invoice tracked on a blockchain (i.e. uploading a smart contract to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. relating to said challenge) between two parties is calculated off chain)
- transferring the challenge from the platform to at least one solution provider; (Patel; Page 6, Lines 23-28: A buyer may mark an invoice tracked on a blockchain as “Ready for Batch Payment”, which total amount outstanding (i.e. the challenge) between two parties is calculated off chain (i.e. transferring the challenge from the platform to at least one solution provider))
- uploading the solution provider's solution of the challenge to the platform; and (Patel; Page 7, Lines 22-24: The result of the calculation is (i.e. the solution provider’s solution of the challenge) is stored in the smart contract using a blockchain transaction (i.e. to the platform))
- evaluating at the platform the uploaded solution based on predefined conditions.  (Patel; Page 7, Lines 25-28: The blockchain instance/node verifies (i.e. evaluating at the platform) that the result (i.e. the uploaded solution) matches the one provided by the first (i.e. based on predefined conditions))
Patel does not teach the limitations of claim 1 as follows:
- uploading a signed hash of the solution provider's solution of the challenge to the platform; 
However, in the same field of endeavor, Ebrahimi discloses the limitations of claim 1 as follows:
- uploading a signed hash of the solution provider's solution of the challenge to the platform; (Ebrahimi; Para. [0006]: Transmitting hashed and signed personal data (i.e. uploading a signed hash of the solution provider’s solution of the challenge) to the distributed public database for storage (i.e. to the platform))
Ebrahimi is combinable with Patel because both are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 2, Patel and Ebrahimi teach the limitations of claim 1.
Patel and Ebrahimi teach the limitations of claim 2 as follows:
The method of claim 1, wherein said challenge is stored in a storage of the platform, preferably encrypted.  (Ebrahimi; Para. [0027]: The input data (i.e. challenge) is may be digitally signed and hashed (i.e. encrypted) and transmitted to be stored in the public storage facility (i.e. platform))

Regarding claim 3, Patel and Ebrahimi teach the limitations of claim 2.
Patel and Ebrahimi teach the limitations of claim 3 as follows:
The method of claim 2, wherein the challenge is uploaded together with its hash and/or predefined conditions, wherein said predefined conditions are preferably determined in a smart contract.  (Patel; Page 6, Lines 11-15 & 23-28: A buyer may mark a smart contract invoice tracked on a blockchain (i.e. challenge is uploaded together with its predefined conditions, wherein said predefined conditions are preferably determined in a smart contract) as “Ready for Batch Payment”, which total amount outstanding between two parties is calculated off chain)

Regarding claim 5, Patel and Ebrahimi teach the limitations of claim 1.
Patel and Ebrahimi teach the limitations of claim 5 as follows:
The method of claim 1, wherein the distributed ledger is provided on a plurality of hosts on a peer-to- peer network.  (Patel; Page 3, Lines 16-17: public ledger that records peer to peer digital transactions (i.e. plurality of hosts on a peer to peer network))

Regarding claim 6, Patel and Ebrahimi teach the limitations of claim 1.
Patel and Ebrahimi teach the limitations of claim 6 as follows:
The method of claim 1, wherein the distributed ledger is a blockchain.  (Patel; Page 3, Lines 16-17: public ledger that records peer to peer digital transactions, such as a blockchain (i.e. distributed ledger is a blockchain))

Regarding claim 9, Patel teaches the limitations of claim 9 substantially as follows:
A platform for offering data with objects to be performed on the basis of said data, for providing solutions to said problems and for verifying the provided solutions, the platform being adapted to execute the method steps of: (Patel; Page 6, Lines 23-28; Page 7, Lines 22-28: A buyer may mark an invoice tracked on a blockchain (i.e. data to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. with objects) between two parties is calculated off chain, the result of the calculation is (i.e. providing solutions to said problems) is stored in the smart contract using a blockchain transaction, the blockchain instance/node verifies that the result matches (i.e. verifying the provided solution))
- receiving the data with the object as challenge at the platform; (Patel; Page 6, Lines 23-28: A buyer may mark an invoice tracked on a blockchain (i.e. data at the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. with the object as challenge) between two parties is calculated off chain)
- receiving a smart contract relating to said challenge at the platform; (Patel; Page 6, Lines 11-15 & 23-28: A buyer may mark a smart contract invoice tracked on a blockchain (i.e. receiving a smart contract to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. relating to said challenge) between two parties is calculated off chain)
- transferring the challenge from the platform to at least one solution provider; (Patel; Page 6, Lines 23-28: A buyer may mark an invoice tracked on a blockchain as “Ready for Batch Payment”, which total amount outstanding (i.e. the challenge) between two parties is calculated off chain (i.e. transferring the challenge from the platform to at least one solution provider))
-receiving the solution provider’s solution of the challenge at the platform; and (Patel; Page 7, Lines 22-24: The result of the calculation is (i.e. the solution provider’s solution of the challenge) is stored in the smart contract using a blockchain transaction (i.e. to the platform))
- evaluating at the platform the uploaded solution based on predefined conditions.  (Patel; Page 7, Lines 25-28: The blockchain instance/node verifies (i.e. evaluating at the platform) that the result (i.e. the uploaded solution) matches the one provided by the first (i.e. based on predefined conditions))
Patel does not teach the limitations of claim 9 as follows:
- receiving a signed hash of the solution provider's solution of the challenge at the platform 
However, in the same field of endeavor, Ebrahimi discloses the limitations of claim 9 as follows:
- receiving a signed hash of the solution provider's solution of the challenge at the platform (Ebrahimi; Para. [0006]: Transmitting hashed and signed personal data (i.e. receiving a signed hash of the solution provider’s solution of the challenge) to the distributed public database for storage (i.e. to the platform))
Ebrahimi is combinable with Patel because both are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Patel to incorporate the signed hash of user input as in Ebrahimi in order to improve the security of the system by further encrypting/hashing information stored or transmitted to the blockchain system.

Regarding claim 10, Patel teaches the limitations of claim 10 substantially as follows:
A non-transitory computer readable medium including a program comprising instructions that when executed by a processing resource to cause a platform for offering data with objects to be performed on the basis of said data, for providing solutions to said problems and for verifying the provided solutions, comprising:  Preliminary Amendment Atty. Docket No. ABBVP-45 (Patel; Claim 5; Page 6, Lines 23-28; Page 7, Lines 22-28: non-transitory computer readable medium executed by a processor by which a buyer may mark an invoice tracked on a blockchain (i.e. data to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. with problems) between two parties is calculated off chain, the result of the calculation is (i.e. providing solutions to said problems) is stored in the smart contract using a blockchain transaction, the blockchain instance/node verifies that the result matches (i.e. verifying the provided solution))
Page 5 of8provide a digital platform; (Patel; Page 4, Lines 14-16: a smart contract invoice, as well as associated payments, may be tracked on a private blockchain (i.e. digital platform))
upload the data with the object as challenge to the platform; (Patel; Page 6, Lines 23-28: A buyer may mark an invoice tracked on a blockchain (i.e. data to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. with the object as challenge) between two parties is calculated off chain)
receive the data with the object as challenge at the platform; (Patel; Page 6, Lines 23-28: A buyer may mark an invoice tracked on a blockchain (i.e. data at the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. with the object as challenge) between two parties is calculated off chain)
upload a smart contract relating to said challenge to the platform; (Patel; Page 6, Lines 11-15 & 23-28: A buyer may mark a smart contract invoice tracked on a blockchain (i.e. uploading a smart contract to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. relating to said challenge) between two parties is calculated off chain)
receive a smart contract relating to said challenge at the platform; (Patel; Page 6, Lines 11-15 & 23-28: A buyer may mark a smart contract invoice tracked on a blockchain (i.e. receiving a smart contract to the platform) as “Ready for Batch Payment”, which total amount outstanding (i.e. relating to said challenge) between two parties is calculated off chain)
transfer the challenge from the platform to at least one solution provider; (Patel; Page 6, Lines 23-28: A buyer may mark an invoice tracked on a blockchain as “Ready for Batch Payment”, which total amount outstanding (i.e. the challenge) between two parties is calculated off chain (i.e. transferring the challenge from the platform to at least one solution provider))
upload the solution provider's solution of the challenge to the platform; (Patel; Page 7, Lines 22-24: The result of the calculation is (i.e. the solution provider’s solution of the challenge) is stored in the smart contract using a blockchain transaction (i.e. to the platform))
receive the solution provider's solution of the challenge at the platform; and (Patel; Page 7, Lines 22-24: The result of the calculation is (i.e. the solution provider’s solution of the challenge) is stored in the smart contract using a blockchain transaction (i.e. to the platform))
evaluate at the platform the uploaded solution based on predefined conditions.  (Patel; Page 7, Lines 25-28: The blockchain instance/node verifies (i.e. evaluating at the platform) that the result (i.e. the uploaded solution) matches the one provided by the first (i.e. based on predefined conditions))
Patel does not teach the limitations of claim 10 as follows:
upload a signed hash of the solution provider's solution of the challenge to the platform; 
receive a signed hash of the solution provider's solution of the challenge at the platform; 
However, in the same field of endeavor, Ebrahimi discloses the limitations of claim 10 as follows:
upload a signed hash of the solution provider's solution of the challenge to the platform; (Ebrahimi; Para. [0006]: Transmitting hashed and signed personal data (i.e. uploading a signed hash of the solution provider’s solution of the challenge) to the distributed public database for storage (i.e. to the platform))
receive a signed hash of the solution provider's solution of the challenge at the platform; (Ebrahimi; Para. [0006]: Transmitting hashed and signed personal data (i.e. receiving a signed hash of the solution provider’s solution of the challenge) to the distributed public database for storage (i.e. to the platform))
Ebrahimi is combinable with Patel because both are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Patel to incorporate the signed hash of user input as in Ebrahimi in order to improve the security of the system by further encrypting/hashing information stored or transmitted to the blockchain system.

Regarding claim 12, Patel and Ebrahimi teach the limitations of claim 2.
Patel and Ebrahimi teach the limitations of claim 12 as follows:
The method of claim 2, wherein the distributed ledger is provided on a plurality of hosts on a peer-to-peer network.  (Patel; Page 3, Lines 16-17: public ledger that records peer to peer digital transactions (i.e. plurality of hosts on a peer to peer network))

Regarding claim 13, Patel and Ebrahimi teach the limitations of claim 3.
Patel and Ebrahimi teach the limitations of claim 13 as follows:
The method of claim 3, wherein the distributed ledger is provided on a plurality of hosts on a peer-to-peer network.  (Patel; Page 3, Lines 16-17: public ledger that records peer to peer digital transactions (i.e. plurality of hosts on a peer to peer network))

Regarding claim 15, Patel and Ebrahimi teach the limitations of claim 2.
Patel and Ebrahimi teach the limitations of claim 15 as follows:
The method of claim 2, wherein the distributed ledger is a blockchain.  (Patel; Page 3, Lines 16-17: public ledger that records peer to peer digital transactions, such as a blockchain (i.e. distributed ledger is a blockchain))

Regarding claim 16, Patel and Ebrahimi teach the limitations of claim 3.
Patel and Ebrahimi teach the limitations of claim 16 as follows:
The method of claim 3, wherein the distributed ledger is a blockchain.  (Patel; Page 3, Lines 16-17: public ledger that records peer to peer digital transactions, such as a blockchain (i.e. distributed ledger is a blockchain))

Claims 4, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2017/098519 A1), further in view of Ebrahimi (US 2016/0328713 A1), as applied to claim 1, further in view of Daniel (US 2017/0034197 A1).
 Regarding claim 4, Patel and Ebrahimi teach the limitations of claim 3.
Patel and Ebrahimi do not teach the limitations of claim 4 as follows:
The method of claim 3, wherein the hash of the challenge and the smart contract is stored in a distributed ledger.   
However, in the same field of endeavor, Daniel discloses the limitations of claim 4 as follows:
The method of claim 3, wherein the hash of the challenge and the smart contract is stored in a distributed ledger.  (Daniel; Paras. [0003] & [0034]-[0035]: Adding a block of new transaction when a challenge is satisfied, such challenge involving a combination hash (i.e. hash of the challenge), an ethereum contract generates transactions on the blockchain (i.e. smart contract is stored in a distributed ledger)) 
Daniel is combinable with Patel and Ebrahimi because all are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Patel and Ebrahimi to incorporate the combination hash in the challenge as in Daniel in order to improve the security of the system by providing a means by which challenges in a blockchain system may be hashed for security.

Regarding claim 14, Patel, Ebrahimi and Daniel teach the limitations of claim 4.
Patel, Ebrahimi and Daniel teach the limitations of claim 16 as follows:
The method of claim 4, wherein the distributed ledger is provided on a plurality of hosts on a peer-to-peer network.  (Patel; Page 3, Lines 16-17: public ledger that records peer to peer digital transactions (i.e. plurality of hosts on a peer to peer network))

Regarding claim 17, Patel, Ebrahimi and Daniel teach the limitations of claim 4.
Patel, Ebrahimi and Daniel teach the limitations of claim 16 as follows:
The method of claim 4, wherein the distributed ledger is a blockchain.  (Patel; Page 3, Lines 16-17: public ledger that records peer to peer digital transactions, such as a blockchain (i.e. distributed ledger is a blockchain))

Claims 7-8, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2017/098519 A1), further in view of Ebrahimi (US 2016/0328713 A1), as applied to claim 1, further in view of Lam (US 2016/0342977 A1).
 Regarding claim 7, Patel and Ebrahimi teach the limitations of claim 1.
Patel and Ebrahimi do not teach the limitations of claim 7 as follows:
The method of claim 1, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  
However, in the same field of endeavor, Lam discloses the limitations of claim 7 as follows:
The method of claim 1, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  (Lam; Paras. [0107]: calculating the block hash of a block using a SHA-256 hash of the block and storing the hash in the system (i.e. algorithmic solution which is uploaded together with the corresponding algorithm))
Lam is combinable with Patel and Ebrahimi because all are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Patel and Ebrahimi to incorporate the use of a secure algorithm in the determining hashes as in Lam in order to improve the security of the system by providing a means by which hashes may be performed securely using a secure algorithm.

Regarding claim 8, Patel and Ebrahimi teach the limitations of claim 1.
Patel and Ebrahimi do not teach the limitations of claim 8 as follows:
The method of claim 1, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  
However, in the same field of endeavor, Lam discloses the limitations of claim 8 as follows:
The method of claim 1, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  (Lam; Paras. [0107]: calculating the block hash of a block using a SHA-256 hash of the block and storing the hash in the system (i.e. algorithmic solution which is uploaded together with the corresponding algorithm))
Lam is combinable with Patel and Ebrahimi because all are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Patel and Ebrahimi to incorporate the use of a secure algorithm in the determining hashes as in Lam in order to improve the security of the system by providing a means by which hashes may be performed securely using a secure algorithm.

Regarding claim 18, Patel and Ebrahimi teach the limitations of claim 2.
Patel and Ebrahimi do not teach the limitations of claim 18 as follows:
The method of claim 2, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  
However, in the same field of endeavor, Lam discloses the limitations of claim 18 as follows:
The method of claim 2, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  (Lam; Paras. [0107]: calculating the block hash of a block using a SHA-256 hash of the block and storing the hash in the system (i.e. algorithmic solution which is uploaded together with the corresponding algorithm))
Lam is combinable with Patel and Ebrahimi because all are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it 

Regarding claim 19, Patel and Ebrahimi teach the limitations of claim 3.
Patel and Ebrahimi do not teach the limitations of claim 19 as follows:
The method of claim 3, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  
However, in the same field of endeavor, Lam discloses the limitations of claim 19 as follows:
The method of claim 3, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  (Lam; Paras. [0107]: calculating the block hash of a block using a SHA-256 hash of the block and storing the hash in the system (i.e. algorithmic solution which is uploaded together with the corresponding algorithm))
Lam is combinable with Patel and Ebrahimi because all are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Patel and Ebrahimi to incorporate the use of a secure algorithm in the determining hashes as in Lam in order to improve 

Regarding claim 21, Patel and Ebrahimi teach the limitations of claim 5.
Patel and Ebrahimi do not teach the limitations of claim 21 as follows:
The method of claim 5, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm. 
However, in the same field of endeavor, Lam discloses the limitations of claim 21 as follows:
The method of claim 5, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm. (Lam; Paras. [0107]: calculating the block hash of a block using a SHA-256 hash of the block and storing the hash in the system (i.e. algorithmic solution which is uploaded together with the corresponding algorithm))
Lam is combinable with Patel and Ebrahimi because all are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Patel and Ebrahimi to incorporate the use of a secure algorithm in the determining hashes as in Lam in order to improve the security of the system by providing a means by which hashes may be performed securely using a secure algorithm.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2017/098519 A1), further in view of Ebrahimi (US 2016/0328713 A1), as applied to claim 1, further in view of Daniel (US 2017/0034197 A1), further in view of Lam (US 2016/0342977 A1).
 Regarding claim 20, Patel, Ebrahimi and Daniel teach the limitations of claim 4.
Patel, Ebrahimi and Daniel do not teach the limitations of claim 20 as follows:
The method of claim 4, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.   
However, in the same field of endeavor, Lam discloses the limitations of claim 20 as follows:
The method of claim 4, wherein the provider's solution is an algorithmic solution which is uploaded together with the corresponding algorithm.  (Lam; Paras. [0107]: calculating the block hash of a block using a SHA-256 hash of the block and storing the hash in the system (i.e. algorithmic solution which is uploaded together with the corresponding algorithm)) 
Lam is combinable with Patel, Ebrahimi and Daniel because all are from the same field of endeavor of management of blockchain assets in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Patel, Ebrahimi and Daniel to incorporate the use of a secure algorithm in the determining hashes as in Lam in order to improve the security of the system by providing a means by which hashes may be performed securely using a secure algorithm.

Prior Art Considered But Not Relied Upon
Harvey (US 2019/0207750 A1) which teaches a method and system for data management using a blockchain which may utilize smart contracts for executing transactions.
Ferenczi (US 2020/0193425 A1) which teaches a merchant system which invokes a smart contract in response to a hash function proof from a customer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498